Citation Nr: 1009027	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for rectal cancer, to 
include as secondary to asbestos or ionizing radiation 
exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision of the Jackson, Mississippi Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Muskogee, 
Oklahoma RO.  In November 2009, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing, the 
undersigned granted the Veteran's request to hold the case in 
abeyance 30 days for the submission of additional evidence.  
38 C.F.R. § 20.709.  Additional evidence was submitted with a 
waiver of RO initial consideration in November 2009.  

In correspondence received in November 2009, the appellant 
appears to be raising a claim of entitlement to service 
connection for posttraumatic stress disorder.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the November 2009 Travel Board hearing, the Veteran argued 
that his rectal cancer may be related to asbestos exposure, 
specifically while he was aboard the U.S.N.S. Dutton from 
1969 to 1970.  He also testified that he was given Dramamine 
(to prevent nausea and motion sickness) by the Pharmacist's 
Mate aboard the U.S.N.S. Dutton because he was seasick the 
entire period.  In materials submitted in November 2009, the 
Veteran argued that due to the combination of the overdose of 
Dramamine and long-term seasickness, his immune system was 
weakened, allowing his cancer to infect and grow in his lower 
gastrointestinal track.  

Notably, the evidence the Veteran submitted in November 2009 
lists various side effects of Dramamine, including dry lining 
of the stomach and intestines, nausea, neutropenia, 
dehydration, and anal candidiasis.  He also submitted a buddy 
statement from G.L.B. who stated that he was aboard the 
U.S.N.S. Dutton with the appellant, and that the appellant 
suffered from serious seasickness.  This information does not 
discuss a potential causal relationship between Dramamine use 
and rectal cancer.

However, the Board observes that the RO has not specifically 
considered the Veteran's theory that his rectal cancer stems 
from asbestos exposure.  A service connection claim involves 
all possible theories of entitlement.  Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005).  Notably, the Veteran 
has submitted treatise materials noting that some studies 
have established a clear link between asbestos exposure and 
colorectal cancer, while some studies found no association at 
all.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). 

The information and instructions contained in the DVB 
Circular were subsequently included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  These provisions were 
recently rescinded and are now found at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, which was effective from 
December 13, 2005.

The M21-1MR guidelines provide, in part, that the clinical 
diagnosis of asbestosis or asbestos-related disease requires 
a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, Vet. App. 428 (1993).  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  (Apr. 13, 2000), published at 65 Fed Reg. 
33,422 (2000).

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols.  McGinty, 4 Vet. App. at 432.

In light of the above, the Veteran's claim must be remanded 
to the RO for consideration of the asbestos exposure theory 
of causation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct exhaustive 
development to determine whether or not 
the Veteran was exposed to asbestos during 
his service in the Navy while serving 
aboard the U.S.N.S. Dutton, and if so, the 
nature, intensity and duration of such 
exposure.  

2.  If it is found that the Veteran was 
exposed to asbestos in service, the RO 
should also conduct exhaustive development 
to determine whether he had actual pre-
service and/or post-service exposure to 
asbestos and if so, the nature, intensity 
and duration of such exposure.  

3.  If and only if asbestos exposure is 
found, the RO should then arrange for the 
Veteran to be examined by an appropriate 
physician (one familiar with asbestos-
related diseases) to determine the 
etiology of his rectal cancer.  The 
examiner must review the claims file, 
specifically considering the evidence 
concerning the nature, intensity and 
duration of any asbestos exposure in 
service and any pre or post-service 
asbestos exposure.  All indicated studies 
should be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current rectal cancer is related to his 
service, including as due to asbestos 
exposure.

4.  The RO should then readjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

